DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (10511235) in view of Meng (10054629).
In regard to claims 1, 11, 13, and 19, Lin et al. discloses a reconfigurable load tester/method for testing a DUT (abstract, load/DUT is shown in figure 1 element 90, col 3 lines 47-60, while the load detection unit is considered element 20 in figure 1, the system as a whole can be considered a load detector – col 3 line 66 – col 4 line 7) comprising:
a power conversion circuit configured to couple to a device under test (DUT), the power conversion circuit comprising a plurality of arms, wherein each arm comprises a plurality of submodules each comprising one or more electronically-controlled switches (figure 1, the power conversion circuit/inverter – col 3 lines 47-60 has four arms each with a switch [S1-S4] and diode – submodules); and
a controller (element 30) configured for: 
controlling the electronically-controlled switches of the submodules (figure 1, control unit 30 controls outputs S1-S4 to turn on and off the switches); and
emulating, by controlling the electronically-controlled switches of the submodules, a plurality of electrical load levels on the DUT (switches are controlled and can provide different values at the load – see col 3 line 66 – col 4 line 47 [different percentages of the rated load] – see also figures 2-7b showing different iterations of the actuation of the switches and pertinent area describing these figures – note also col 4 lines 48-60 of the switches being used).
	Lin et al. lacks specifically [claims 1 and 13] wherein the controller is configured for storing a plurality of load models for controlling the electronically-controlled switches; and [claims 1, 11, 13, and 19] selecting a load model from the plurality of load models wherein the load model includes an electric load type that specifies a voltage level selection or current level selection or both thus having a voltage/current profile of the specified load; and [claims 1 and 13] such that the emulation is done in accordance with the target load voltage/current profile for the electrical load type of the load model.
Meng discloses wherein loads can be identified by a processor that are stored in memory (claim 8 – see specifically col 15 lines 60-62, models as related to the loads are stored in memory and identified by current values – col 14 line 63 – col 15 line 4), such that loads are determined/selected based on current values (claim 8, but specifically col 15 lines 7-10, current values is described in col 14 line 63 – col 15 line 4), also noting that Meng discloses wherein a processor creates a load summary from the determined/selected load represented by the model, and outputs data for the user to understand how that load would functional operationally (claim 8, specifically col 15 lines 11-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lin et al. to include storing in memory load models relating to a load being tested, identifying/determining from memory a load model based on the current values/profile corresponding to the load and such that the selected and related current can be emulated as taught by Meng in order to increase the functionality and computer learning potential of the system so as to be able to gather how the load would functionally operate for the user (see col 15 lines 11-15 of Meng).  In adding this to the system of Lin et al., Lin et al. as modified would be able to control the switches as needed in relation to the model/current profile to be tested/emulated (Lin et al. - column 4 lines 30-60).   
In regard to claims 2 and 14, Lin et al. discloses wherein the power conversion circuit is an alternating current power converter configured for converting DC power to AC power (col 1 lines 46-49, the claim is in alternative form, thus only needing one of the three alternatives – though see col 8 lines 29-44).
	In regard to claims 3 and 15, Lin et al. discloses wherein the power conversion circuit comprises a plurality pairs of arms (figure 1 has four arms S1-S4 and thus two pairs).
	In regard to claims 4 and 16, Lin et al. discloses for each pair of arms:
a first arm is coupled between a positive voltage node of a DC link and an AC voltage node for one phase of the AC power (S1 and S3 are connected to the positive node of the DC link to a phase of the AC power – see figure 1); and
a second arm is coupled between the AC voltage node and a negative voltage node of the DC link (S2 and S4 are connected to the negative side of the DC link – see figure 1).
In regard to claims 5 and 17, Lin et al. discloses wherein the DUT shares the DC link with the power conversion circuit (see figure 1, DUT 90 is coupled to the DC link through the conversion circuit – all coupled together).
In regard to claim 9, Lin et al. has a filter that is connected to the input of the load (figure 1, element 40, see col 3 lines 47-60).
Though Lin lacks specifically wherein the plurality of arms are coupled to an output of the DUT by a filter (unless counting they are coupled to the output through the input, which is a stretch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lin et al. to include another filter on the output of the DUT that is also connected to the arms to further filter the output voltage so as to make sure it is free from noise creating a more accurate and functional system.
In regard to claims 12 and 20, Lin et al. discloses wherein the controller is configured for outputting a test result based on an output signal from the DUT in response to emulating the plurality of electrical load levels (see col 4 line 64 – col 5 line 16 and col 10 lines 41-52 as to how the load detection signal is send to the controller and the controller outputs multiple signals over time after receiving signals from the load detection device so as to keep the operation efficient, so these control signals output from the controller are broadly the result of multiple emulations/adjustments over time).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (10511235) and Meng (10054629), as applied to claim 1 above, and further in view of Fujita et al. (9705362).
In regard to claims 6 and 7, Lin et al. discloses wherein [claim 7] the columns of submodules are connected in parallel (figure 1 – in each of the arms switches S1/Q1 are connected in parallel to a diode).
Lin et al. as modified lacks specifically wherein each arm comprises a plurality of columns of submodules, wherein each column of submodules comprises a plurality of submodules connected in series.
Fujita et al. discloses a power converter that connects to a load having multiple arms to connect to the load (see figure 1, path through switches S1 and S2), such that it discloses wherein the switch can be connected in series with a diode (figure 2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application that in each of the arms of Lin et al. as modied, the switch could include one each side having a switch in series with a diode as taught by Fujita et al. (replace figure 2b with what is present in the arm currently) in order to have no reverse blocking breakdown voltage as two switches are able to control that current (see col 7 lines 42-46), increasing the reliability of the structure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (10511235) and Meng (10054629), as applied to claim 1 above, and further in view of Chung et al. (US Publication 2015/0285872).
In regard to claim 8, Lin et al. as modified lacks specifically wherein each submodule comprises different combinations of transistors and capacitors.
Chung et al. discloses a load detecting device (abstract) wherein one arm includes two transistors (figure 7, top line - NL and Q4) and the other arm includes no transistors and no capacitors (figure 7, bottom arm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lin et al. as modified to include having two arms at certain times (meaning Lin et al.’s arms would be disconnected/switched out), such that they had different combinations of transistors and capacitors as taught by Chung et al. in order to detect the presence of the load (abstract).

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
Applicant states that Meng does not disclose or suggest “selecting a load model from the plurality of load models, wherein the load model includes an electrical load type that specifies a target load voltage/current profile” and “emulating ... a plurality of electrical load levels on the DUT in accordance with the target load voltage/current profile for the electrical load type of the load model” as recited in claim 1.
This is respectfully traversed as Meng discloses:
“selecting a load model from the plurality of load models” – see the step in claim 8 of “determining, by a modeling processor, one or more loads from the list of loads that are designed to be coupled to the selected fuse by comparing the selected fuse to the fuse load database”.  Determining the particular load for the model is the same as “selecting” – especially noting the next two part of the claim disclose modeling that load for values that would be associated with using that load.
“wherein the load model includes an electrical load type that specifies a target load voltage/current profile” – see the step in claim 8 of “generating or updating, by a modeling processor, a fuse load database that includes an identifier of each of the fuses, a list of loads that are designed to be coupled to each of the fuses, and current values each corresponding to one of the loads, the fuse load database being generated or updated by iteratively comparing the identifier of each of the fuses to each of the multiple digital sub-models to identify the loads that are designed to be coupled to the fuses”.  Clearly current values correspond to a particular load in the model processor, meaning that specific electrical load would correspond to a current value/range.
“emulating ... a plurality of electrical load levels on the DUT in accordance with the target load voltage/current profile for the electrical load type of the load model” – see the steps in claim 8 of “generating, by the modeling processor, load summary data corresponding to a sum of the current values that correspond to the one or more loads; and outputting, by an output device, the load summary data such that a user can more efficiently determine load currents connected to the selected fuse”.  This description in Meng clearly would run the emulation/generation of data based on the current levels associated with the specific chosen load to create a summary of data that a user can use in the future.
Therefore, Meng is able to teach these limitations as a secondary reference in an obviousness type rejection.
Further, Applicant argues Lin does not disclose the ‘emulating’ step that was previously claimed and does not includes the further language of “in accordance with the target load voltage/current profile for the electrical load type of the load model”.  Applicant argues that Lin is not used for emulating any particular load (which is agreed - no model is being tested or used in Lin), and instead inadvertently provides different values at the load in performing its load detection function.  As to the latter argument, this is respectfully traversed as Lin is not inadvertently providing different values as the whole point of Lin et al.’s invention is a control based on load operation states and is able to control the apparatus based on load states (see the abstract, see figures 11-16).  While it is agreed that the amended limitation bringing in the models and then emulating specifically for the models is not covered by Lin et al., this functionality is taught by Meng.  It would make sense that in an improvement to Lin et al. (taught by Meng) having a control aspect would allow the system to be able to run different configurations relating to a load (different rated current of a load) so as to create different models that would allow a data driven approach of the control for more efficient operation (as well as more information to a user).  
No dependent claims were specifically argued, thus, they remain rejected (though the rejection to some dependent claims had to be changed as the independent claims now required the addition of Meng to the rejection) because the independent claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (while the same references are being used; as claims 10 and 18 were placed into claims 1 and 13, respectively, new explanation was required for the additional limitations added to claims 1 and 13 outside of the limitations found in previous claims 10 and 18).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896